DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101

1.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea without a practical application or significantly more than the abstract idea.
Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.
Examiner note: The Office's 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) is currently found in the Ninth Edition, Revision 10.2019 (revised June 2020) of the Manual of Patent Examination Procedure (MPEP), specifically incorporated in MPEP §2106.03 through
MPEP §2106.07(c).

Regarding Step 1
Claims 21-30 are directed toward system (apparatus) and claims 31-36 are directed towards method (process) and claims 37-40 are directed towards product. Thus, all claims fall within one of the four statutory categories as required by Step 1.

Regarding Step 2A [prong 1]
Claims 21- 40 are directed toward the judicial exception of an abstract idea. 
Regarding independent claim 21, the bolded limitations emphasized below correspond to the abstract ideas of the claimed invention:
A system, comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to: 
calculate a predicted inventory level for at least one item using a predictive model and based at least in part on one or more item attributes and one or more item inventory levels associated with the at least one item; and 
transmit, to a consumer device and in response to a determination that the predicted inventory level indicates a quantity of the at least one item will remain available for purchase for a threshold interval of time, an electronic communication that comprises content related to the at least one item.
The Applicant's Specification titled “METHOD AND APPARATUS FOR MANAGING ITEM INVENTORIES”emphasizes the business need to predict inventory .  “a predictive model to calculate a predicted inventory level for the at least one item” paragraph [0004] of specification. 
Thus, predicting inventory according to the Specification is a business concept and/or organizing human activities, being addressed by the claimed invention.
Dependent claims 22-30, 32-36 and 38-40 further limits the abstract ideas, such as receive one or more attributes, employ the predictive model, receive item identifier, access item catalog, notify communication, generate predicting model, determining actgual inventory, error, update, adjusting a weight, employing predictive model, which are nonetheless directed towards fundamentally the same abstract ideas as indicated for independent claims 21, 31 and 37.


Regarding Step 2A [prong 2]
Claims 21-40 fail to integrate the abstract idea into a practical application. Independent claims 21, 31 and 37 include the following additional elements which do not amount to a practical application: computer, storage devices, computer readable medium.  
The elements recited above in independent claims 21, 31 and 37 pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the above identified additional elements which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
The Specification provides a high level of generality regarding the additional elements claimed without sufficient detail or specific implementation structure so as to limit the abstract idea, for instance, “FIG. 1 discloses an example computing system within which embodiments of the present invention may operate. Merchants may access a promotion and marketing service 102 via a network 112 (e.g., the Internet, or the like) using computer devices 108A through 108N and 110A through 110N, respectively (e.g., one or more consumer devices 108A-108N or one or more merchant devices 110A-110N”. Nothing in the Specification describes the specific operations recited in claims 21, 31 and 37 as particularly invoking any inventive programming, or requiring any specialized computer hardware or other inventive computer components, i.e., a particular machine, or that the claimed invention is somehow implemented using any specialized element other than all-purpose computer components to perform recited computer functions. See DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1256 (Fed. Cir. 2014) ("[A]fter Alice, there can remain no doubt: recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible."). Simply put, the claimed invention is merely directed to utilizing computer technology as a tool for solving a business problem of a transporting of vehicle. Nowhere in the Specification does the Applicant emphasize additional hardware and/or software elements which provide an actual improvement in computer functionality, or to a technology or technical field, other than using these elements as a computational tool to automate and perform the abstract idea. See MPEP §2106.04.
The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead, the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception. This is not the case with Applicant's claimed invention which merely pertains to predicting inventory to perform the abstract idea, and merely linking the use of the abstract idea to a particular technological environment. See MPEP §2106.04. Thus, the additional elements recited above fail to provide an actual improvement in computer functionality, or to a technology or technical field. See MPEP §2106.04.
Dependent claims merely incorporate the additional elements recited above, and further limits the abstract idea of the independent claims, but these features only serve to further limit the abstract idea of the independent claims. Furthermore, they do not pertain to a technological problem being solved in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, and/or the limitations fail to achieve an actual improvement in computer functionality or improvement in specific technology other than using the computer as a tool to perform the abstract idea.

Regarding Step 2B
Claims 21, 31 and 37 do not amount to significantly more than the abstract idea. For instance independent claim 21 include the following limitations that are not sufficient to amount to significantly more than the abstract idea:
A system, comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to: 
calculate a predicted inventory level for at least one item using a predictive model and based at least in part on one or more item attributes and one or more item inventory levels associated with the at least one item; and transmit, to a consumer device and in response to a determination that the predicted inventory level indicates a quantity of the at least one item will remain available for purchase for a threshold interval of time, an electronic communication that comprises content related to the at least one item.
The bolded limitations recited above in independent claim 21 and similar elements of claim 31 and 37 pertain to additional elements which merely provide an abstract-idea-based-solution implemented with computer hardware and software components, including the additional elements of  computer, storage devices, medium. These additional elements do not amount to "significantly more" than the abstract idea because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-understood, routine and conventional in the fie Id; (6) add unconventional steps that confine the claim to a particular useful application; nor (7) provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of the MPEP 2106.05(a-h).
Instead, the additional elements are being used as a tool to perform the abstract idea and merely providing computational instructions to implement the abstract idea, and generally linking the use of the abstract idea to a particular technological environment, yet fail to impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f-h). Specifically, for a computer, storage devices. see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer; for memory see MPEP §2106.05(d) (II) (iv) discussing storing and retrieving of information, see MPEP §2106.05(d) (II) (iv) discussing presenting offers and gathering statistics. Therefore, the additional elements in separately or in combination do not add significantly more.
Dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because POS terminal device, processor, memory, and printer are considered well-understood, routine, and conventional activity, see MPEP §2106.05(d). Specifically, for a POS terminal device and processor see MPEP §2106.05(d) (II) (ii) discussing the performance of repetitive calculations by a computer see MPEP §2106.05(d) (II) Therefore, the additional elements in separately or in combination do not add significantly more. 
Thus, after considering all claim elements, both individually and in combination and in ordered combination, it has been determined that the claims are not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea. Accordingly, claims 21-40 are directed to non-statutory subject matter under 35 U.S.C. § 101.

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-27, 30-35 and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ajiki et al. (US 2007/0061226 hereinafter Ajiki), in view of Siotia et al. (US 2010/0070338, hereinafter Siotia).
With respect to claims 21, 31 and 37 Ajiki discloses a system, method and product comprising one or more computers and one or more storage devices storing instructions that are operable, when executed by the one or more computers, to cause the one or more computers to: 
calculate a predicted inventory level for at least one item using a predictive model and based at least in part on one or more item attributes and one or more item inventory levels associated with the at least one item (abstract and paragraph [0011] discloses calculating predicted inventory based on quantity, sales volume).
Ajiki does not explicitly disclose the feature of transmitting, to a consumer device and in response to a determination that the predicted inventory level indicates a quantity of the at least one item will remain available for purchase for a threshold interval of time, an electronic communication that comprises content related to the at least one item.
However, Siotia teaches the feature of transmitting to a consumer device and in response to a determination that the predicted inventory level indicates a quantity of the at least one item will remain available for purchase, an electronic communication that comprises content related to the at least one item (claims 1-6).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Ajiki to include the feature of transmitting to a consumer device and in response to a determination that the predicted inventory level indicates a quantity of the at least one item will remain available for purchase, an electronic communication that comprises content related to the at least one item, as taught by Siotia in order to manage item inventory. 
With respect to claims 22, Ajiki further discloses the feature, wherein the one or more storage devices store instructions that are operable, when executed by the one or more computers, to further cause the one or more computers to: receive the one or more item attributes and one or more item inventory levels as inputs for the predictive model (abstract and paragraph [0011]).
With respect to claims 23 and 32, Ajiki further discloses the feature, wherein the one or more storage devices store instructions that are operable, when executed by the one or more computers, to further cause the one or more computers to: employ the predictive model to determine the predicted inventory level at a particular time subsequent to a previous calculation for a previous predicted inventory level for the at least one item (abstract and paragraph [0011]).
With respect to claims 24, 33 and 38, Ajiki further discloses the feature, wherein the one or more storage devices store instructions that are operable, when executed by the one or more computers, to further cause the one or more computers to: receive, from an external source, an item identifier for the at least one item; and access an item catalog database based on the item identifier to determine the one or more item attributes for the at least one item (paragraphs [0031] – [0032]).
With respect to claims 25, 34 and 39, Ajiki further discloses the feature, wherein the one or more storage devices store instructions that are operable, when executed by the one or more computers, to further cause the one or more computers to: receive, from an external source, an item identifier for the at least one item; and access an item catalog database based on the item identifier to determine the one or more item inventory levels for the at least one item (paragraphs [0041] – [0042]).
With respect to claims 26, Siotia further discloses the feature, wherein the one or more storage devices store instructions that are operable, when executed by the one or more computers, to further cause the one or more computers to: receive, from an electronic marketing communication transmission service, an item identifier for the at least one item; and notify the electronic marketing communication transmission service of the predicted inventory level (paragraph [0022]).
With respect to claims 27 and 35, Siotia further discloses the feature wherein the one or more storage devices store instructions that are operable, when executed by the one or more computers, to further cause the one or more computers to: generate the predictive model based on regression analysis of first historical data for the one or more item attributes and second historical data for the or more item inventory levels (paragraph [0022]).
With respect to claim 30, Ajiki further discloses the feature, wherein the one or more storage devices store instructions that are operable, when executed by the one or more computers, to further cause the one or more computers to: select the at least one item for inclusion in the electronic communication in response to a determination the predicted inventory level for the at least one item is greater than a threshold inventory level (paragraphs [0041] – [0042]).
Claim(s) 28-29, 36 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ajiki and Siotia as applied to claims 21, 31 and 37 above, and further in view of Tan et al. (US 2011/0052001, hereinafter Tan).
The combination of Ajiki and Siota teaches all of the limitations above and Ajiki also discloses the feature of determining an actual inventory level for the at least one item at the threshold interval of time in paragraph [0011], but neither Ajiki nor Siota teaches the feature of determine an error between the actual inventory level and the predicted inventory level; and update the predictive model based on the error.
However, Tan teaches the feature of determine an error between the actual inventory level and the predicted inventory level; and update the predictive model based on the error and adjust a weight of at least one item attribute from the one or more item attributes based on the error (abstract and claim 1).
Therefore it would have been obvious for one of ordinary skill in the art to have modified the feature of Ajiki and Siotia to include the feature of determine an error between the actual inventory level and the predicted inventory level; and update the predictive model based on the error, as taught by Tan in order to manage item inventory. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROKIB MASUD whose telephone number is (571)270-5390. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 571-270-3324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROKIB MASUD/Primary Examiner, Art Unit 3687